


    Exhibit 10.2

 

VENTAS, INC.

STOCK OPTION AGREEMENT AMENDMENT

 

THIS STOCK OPTION AGREEMENT AMENDMENT (“Amendment”) is made and entered into as
of                  , 2012 (the “Amendment Date”), by and between VENTAS, INC.,
a Delaware corporation (the “Company”) and
                                           , a non-employee director of the
Company (“Optionee”), pursuant to the Ventas, Inc. 2006 Stock Plan for
Directors, as amended (the “Plan”).  Unless otherwise provided, capitalized
terms in this Amendment have the meaning set forth in the Plan.

 

The Stock Option Agreements entered into as of                 ,
                    , and                    (individually or collectively,
“Director Stock Option Agreement”) by and between the Company and Optionee
pursuant to the Plan are each hereby amended in the following manner to provide
Optionee after death, Disability or retirement from the Board due to attainment
of a mandatory retirement age pursuant to the Company’s Guidelines on Governance
or other similar policies with the ability to exercise the Options pursuant to
such Director Stock Option Agreement throughout the full term of such Options.

 

1.  Subsection (c) of Section 6. Exercise of the Option Upon Ceasing to be a
Director in each Director Stock Option Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

(c)  In the event of Optionee’s death or Disability while a director of the
Company, Optionee’s retirement from the Board due to attainment of a mandatory
retirement age for directors pursuant to the Company’s Guidelines on Governance
or other similar policies or for such other reason as the Committee may
determine, or Optionee’s death within six months after Optionee ceases to be a
director (other than by reason of removal for Cause), the Option shall terminate
on the Termination Date.  Except as the Committee may otherwise determine, in
the event of Optionee’s retirement from the Board for any reason other than
attainment of a mandatory retirement age for directors pursuant to the Company’s
Guidelines on Governance or other similar policies, the Option shall terminate
upon the earlier to occur of (i) 12 months after the date of Optionee’s death,
Disability or retirement, or (ii) the Termination Date.  In the event of
Optionee’s death, Disability or retirement as specified above, the Option shall
become fully exercisable.

 

2.  In all other respects, each Director Stock Option Agreement, as amended,
shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed and consented to this Amendment on
and as of the date first above written.

 

 

VENTAS, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------
